Citation Nr: 1234794	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  This case was remanded by the Board in January 2009, October 2010, and December 2011, for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claim for service connection for a left knee disability.  

The Veteran contends that his current left knee disability is due to injuries incurred in service.  Specifically, he attributed his left knee condition to a sports injury that necessitated several days in the hospital in Frankfurt, Germany. 

The service medical records show that in April 1985 the Veteran sustained a knee injury while playing softball.  Subsequent treatment records include multiple reports of left knee complaints and diagnoses, to include a possible pulled ligament, rule out medial meniscus tear, and questionable degenerative joint disease in the knees.  The Veteran's left knee was treated with crutches, an ice pack, pain relievers, and a knee brace, until in May 1985 the left knee was casted for two weeks.  In April, May, and June 1989, he was placed on a physical profile for degenerative joint disease and was instructed not to lift, jump, or complete deep knee bends, in part due to a lumbar spine disability.  Following an examination of the Veteran in February 1990, a Medical Board determined that the Veteran had polyarthalgias involving the knees, ankles, and right hand, with negative x-rays, and concluded that the Veteran's polyarthralgias were incurred during military service and began in 1985.

After separation from service, a July 1990 VA medical examination report noted a diagnosis of polyarthralgias of the knees, ankles, and right hand.  Subsequently, June 2005 and May 2006 VA examinations diagnosed the Veteran with degenerative arthritis of the left knee that was due to his weight and the aging process, though neither examiner addressed whether his left knee disability was related to his in-service injury and left knee polyarthralgia.

In January 2009, the Board remanded the claim for an opinion to determine whether the Veteran's current left knee disability was etiologically related to his service.  In a March 2009 VA medical examination report, the examiner stated that an opinion could not be offered with resort to mere speculation.  No rationale was provided as to why an opinion could not be made other than that at the time of the in-service injury, the Veteran showed diminished range of motion of the left knee, mild patellar crepitus, and left quad atrophy, and that on current examination, x-rays revealed a normal left knee.  That finding contradicted the previous diagnoses of left knee degenerative arthritis and did not clearly opine as to whether any current arthritis was due to an in-service injury.  As a result, the Board remanded the claim again in October 2010, so that the Veteran could be provided with a new examination which provided a medical opinion which was not based on speculation.

In November 2010, the Veteran was provided with a VA joints examination.  Following physical and x-ray examination, the diagnosis was "left knee condition."  The examiner then opined that the "condition" was less likely as not caused by or a result of a service-connected disability on the basis of a review of the medical evidence.  However, the examiner then stated that the Veteran had "[g]uarded movement due to cervical C4-C7 fusion, and spinal L4/S1 fusion, with antalgic gait and limp placing additional pressure on knees."  That opinion specifically stated that the Veteran experienced "additional pressure" on his left knee due to cervical and lumbar spine disabilities.  Service-connection is in effect for cervical and lumbar spine disabilities.  Accordingly, the Board remanded the claim for a VA medical opinion to address the etiology of the Veteran's left knee condition.  Specifically, the examiner was asked to determine whether the Veteran's currently diagnosed left knee disability was caused or aggravated his service-connected cervical or lumbar spine disability. 

Pursuant to the December 2011 Board remand, following an examination of the Veteran and a review of the claims file, a VA examiner in February 2012 diagnosed very mild left knee degenerative arthritis and left knee strain and opined that it was less likely than not that the Veteran's left knee condition was incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner explained that the left knee x-rays revealed degenerative changes consistent with aging, wear and tear on a weight bearing joint, and occupational stress of being a plant worker, as opposed to traumatic degenerative joint disease.  The examiner also opined that the Veteran's left knee disability clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reiterated that degenerative joint disease of the Veteran's left knee was aggravated by obesity, age, and genetics, as supported by the fact that the Veteran had degenerative joint disease in most of his joints.  However, the examiner did not provide a rationale explaining the finding that the Veteran's left knee condition pre-existed service and was not aggravated by it.  Moreover, the examiner failed to address whether the Veteran's left knee condition was caused or aggravated by a service-connected disability, to include the cervical or lumbar spine disability.  Accordingly, the February 2012 VA examination report is inadequate because it failed to provide the opinions requested in the previous Board remand and failed to provide an adequate rationale for the opinion that the Veteran's left knee disability pre-existed service.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the claims file should be returned to the examiner who provided the February 2012 examination to obtain an addendum that properly addresses the Board's questions as set forth in the December 2011 Board remand, and to clarify the examiner's finding that the Veteran's left knee condition clearly and unmistakably pre-existed service. 

Finally, as the Veteran receives medical care through VA, treatment records dating from April 2012 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since April 2012. 

2.  Return the claims files to the February 2012 VA  examiner.  If that examiner is unavailable or unable to provide an addendum opinion, then obtain the additional comment from someone else equally qualified.  It may be necessary to have the Veteran reexamined, but that is left to the examiner's discretion as to whether another examination is needed or whether the requested medical opinion can be provided based on review of the claims file.  The examiner should provide the rationale for all opinions provided.  Specifically the examiner should: 

a)  Diagnose all current left knee disabilities, to include left knee strain and degenerative changes of the left knee.

b)  For any currently diagnosed left knee disability, is it clear and unmistakable (undebatable) that any current left knee disability pre-existed the Veteran's military service from June 1971 to March 1990?  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

c)  If so, is it clear and unmistakable (undebatable) that the any left knee disorder was not permanently aggravated beyond the natural progress of the disease during the Veteran's periods of service?  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness attaches only when there is an induction examination in which the currently claimed disability was not noted).

d)  For any currently diagnosed left knee disorder not shown to have pre-existed service by clear and convincing evidence, state whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is related to the Veteran's active service, including his April 1985 left knee injury, his 1989 complaints of left knee pain, and his in-service diagnoses of polyarthralgia.  In addition to the service medical records, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  If the Veteran's current left knee disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  

e)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability was caused by the service-connected cervical or lumbar spine disability?

f)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected cervical or lumbar spine disability?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


